DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimomura et al (2018/0131178 A1).
Shimomura teaches a method of operating a power protection system coupled between a power source 11 and a power converter 21, the method comprising: producing, by a controller of the power protection system 5, a driving signal to a cut-off switch 4 of the power protection system to electrically couple the power source to the power converter; detecting, by the controller of the power protection system, a fault condition of the power converter while the power converter is in operation, wherein the detecting comprises: receiving, by the controller of the power protection system, a first gate control signal from the power converter (see para 0076), the first gate control signal indicating whether a first current path 3 of the power converter is turned on or off while the power converter is in operation; and indicating, by the controller of the power protection system 5, the fault condition when a first current flowing through the cut-off switch is above a first pre-determined threshold while the first gate control signal indicates an OFF state for the first current path of the power converter; and in .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimomura et al (2018/0131178 A1).
Shimomura teaches a method of operating a power protection system coupled between a power source 11 and a power converter 21, the method comprising: producing, by a controller of the power protection system 5, a driving signal to a cut-off switch 4 of the power protection system to electrically couple the power source to the power converter; detecting, by the controller of the power protection system, a fault condition of the power converter while the power converter is in operation, wherein the detecting comprises: receiving, by the controller of the power protection system, a first gate control signal from the power converter (see para 0076), the first gate control signal indicating 
The method taught by Shimomura differs from the claims by not being clearly said to include the features of the dependent claims 2-7, 13 and 14 such as asserting, by the controller of the power protection system, a first error signal indicating an electrical short of the first current path of the power converter.
It would have been obvious to one of ordinary skill in the art to use the teachings of Shimomura to meet the claims because the dependent claims only recite conventional practices in the art that are not seen to involve an inventive step when the abilities of persons of ordinary skill are taken into full consideration.
Allowable Subject Matter
Claims 18-20 are allowed.
Claims 8-11 and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The above mentioned claims recite additional features, such as self-testing of the power protection system when it is not in operation, that have not been taught or been fairly suggested by the prior art of record.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, tienvu tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
SWJackson
March 9, 2021



/STEPHEN W JACKSON/Primary Examiner, Art Unit 2836